Exhibit 10.1

AMENDED AND RESTATED

EMPLOYMENT AGREEMENT

This Second Amended and Restated Employment Agreement (“Agreement”), dated as of
January 1, 1998 (the “Effective Date”), previously amended and restated on
January 18, 2005, and further amended and restated to be effective January 1,
2009, is by and among Prosperity Bancshares, Inc., a Texas corporation (the
“Company”), Prosperity Bank (formerly known as First Prosperity Bank), a Texas
banking association and wholly owned subsidiary of the Company (the “Bank” and
together with the Company, the “Employer”), and David Zalman, an individual
residing in El Campo, Wharton County, Texas (the “Employee”). This Agreement
amends and restates the Employment Agreement dated as of January 1, 1998 by and
between the Bank and Employee (the “Original Agreement”).

WITNESSETH:

WHEREAS, the Board of Directors of the Company and the Board of Directors of the
Bank, upon recommendation of the Compensation Committee of the Board of
Directors of the Company (the “Compensation Committee”), desire to modify the
Original Agreement to (i) add the Company as a party to the Agreement and
references to the Employee’s position and responsibilities with the Company,
(ii) update Employee’s position and responsibilities with the Company and the
Bank, (iii) add a provision that entitles the Employee to a lump sum payment
upon a Change in Control (as defined herein), (iv) add a provision that entitles
the Employee to terminate the Agreement for Good Reason (as defined herein)
whether prior to or after a Change in Control and (v) bring this Agreement into
compliance with Section 409A (“Section 409A”) of the Internal Revenue Code of
1986, as amended (the “Code”), to the extent applicable; and

WHEREAS, Section 11 of the Original Agreement provides that it may be amended by
a written agreement signed by the parties thereto; and

WHEREAS, the Board of Directors of the Company and the Bank believe it to be
advisable and in the best interests of the Company and the Bank and of the
Employee to clarify the Original Agreement, to ensure that the Employee receives
all of the payments to which he is entitled under the Agreement and any other
contracts, agreements or plans sponsored by the Company or the Bank or any of
their respective affiliates in the event of a Change in Control or Employee’s
death, Employee’s disability or other termination of employment as specified
herein, subject to the limitations set forth herein and to bring the Agreement
into compliance with Section 409A to the extent applicable;

NOW THEREFORE, to assure the Employer of the Employee’s continued service, the
availability of his full attention and dedication to the Employer currently and
in the event of any threatened or pending Change in Control and for other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the Company, the Bank and the Employee hereby agree as follows:

1. Employment. On the terms and subject to the conditions set forth in this
Agreement, the Employer hereby employs Employee, and engages the services of the
Employee to serve as Chairman and Chief Executive Officer of the Company and
Senior Chairman and



--------------------------------------------------------------------------------

Chief Executive Officer of the Bank, and Employee hereby accepts employment with
the Employer according to the terms set forth in this Agreement.

2. Duties. Employee is hereby employed and shall work at the location of the
Bank or at such other place or places as may be directed by the Bank. The
Employee shall have the position (including status, offices, titles and
reporting requirements), authority, duties, and responsibilities usually
associated with the senior chairman and chief executive officer of a bank having
assets similar in nature and value to the assets of the Bank and with the
chairman and chief executive officer of a bank holding company having assets
similar in nature and value to the assets of the Company.

3. Term. The term of this Agreement shall be as follows:

3.1 Term. The term (“Term”) of this Agreement shall commence on the Effective
Date and continue for a period of three years.

3.2 Extensions. At the conclusion of each anniversary of the execution date of
this Agreement or any extensions thereof, the Term of this Agreement shall
automatically be extended for an additional year, unless this Agreement is
terminated in accordance with Section 7 hereof; provided however, that the
Agreement shall not extend beyond the year in which Employee turns sixty-seven
(67) years of age.

4. Compensation and Benefits. The compensation and other benefits payable to
Employee under this Agreement shall constitute the full consideration to be paid
to Employee for all services to be rendered by Employee to the Bank.

4.1 Base Salary. During the first year of the Term of this Agreement, the Bank
shall pay Employee a base salary (“Base Salary”) of $180,000 per annum,
commencing on the date of execution of the Original Agreement. The Employee’s
Base Salary shall be payable in accordance with the Bank’s customary policies,
subject to payroll and withholding deductions as may be required by law and
other deductions applied generally to employees of the Bank for insurance or
other employee benefit plans.

4.2 Annual Review. The Employee’s Base Salary shall be reviewed annually by the
Compensation Committee and may be increased from time to time at the discretion
of the Compensation Committee.

4.3 Reimbursement of Expenses. Employee shall be reimbursed for any and all
reasonable costs and expenses incurred by Employee in performance of his
services and duties as specified in this Agreement or incurred by Employee on
behalf of, or in furtherance of the business of, the Employer, including, but
not limited to business expenses incurred in connection with travel and
entertainment; provided, however, that Employee shall submit to the Bank
supporting receipts and information satisfactory to the Bank with respect to
such reasonable costs and expenses. The Employee shall also be provided with the
use of an automobile of Employee’s selection subject to approval by the
Compensation Committee, and the Bank will reimburse all operating expenses
incurred by Employee for use of such automobile in carrying out Employee’s
duties for the Employer. Upon termination of this Agreement,

 

-2-



--------------------------------------------------------------------------------

Employee shall be entitled to purchase the automobile from the Bank by payment
of the NADA trade-in value of such automobile.

4.4 Benefits. During the term of Employee’s employment, he shall be entitled
(i) to receive health insurance benefits with the same coverages and deductibles
as are currently in effect with respect to Employee and his spouse (subject to
the availability of such benefits at a reasonable cost), (ii) to participate in
the Employer’s other benefit plans to such extent as determined by the
Compensation Committee and the Board of Directors of the Bank, (iii) to
participate in the Employer’s other policies, including vacation and sick leave.

4.5 Reimbursements and In-Kind Benefits. Provided Employee timely submits
information with respect to reimbursable expenses in accordance with
Section 4.3, the Bank shall reimburse Employee for such expenses no later than
the last day of the calendar year following the calendar year in which the
expense was incurred. To the extent required by Section 409A, the amount of
expenses eligible for reimbursement, or in-kind benefits provided, during a
calendar year will not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other calendar year. The rights to
reimbursement or in-kind benefits provided under this Agreement are not subject
to liquidation or exchange for another benefit.

5. Conflicts of Interests; Covenant Not to Compete.

5.1 Employee shall, during the term of this Agreement, devote his time,
attention, energies and business efforts to his duties as an employee of the
Employer and to the business of the Employer. Employee shall not, during the
term of this Agreement, directly or indirectly, for and on behalf of himself or
any person, firm, partnership, corporation or other legal entity, own, manage,
operate, control, invest in, make loans on advances to, guarantee the
obligations of or participate in the ownership or management or operations of or
be employed by or otherwise engage in the operation of any business that is in
competition in any manner whatsoever with the business of the Employer.

6. Confidential Information.

6.1 As used herein, “Confidential Information” means all technical and business
information (including financial statements and related books and records,
personnel records, customer lists, arrangements with customers and suppliers,
manuals and reports) of the Company and the Bank and their respective affiliates
which is of a confidential and/or proprietary character and which is either
developed by Employee (alone or with others) or to which Employee has had access
during his employment. Employee shall, both during and after his employment with
the Employer, protect and maintain the confidential and/or proprietary character
of all Confidential Information. Employee shall not, during or after termination
of his employment, directly or indirectly, use (for himself or another) or
disclose any Confidential Information, for so long as it shall remain
proprietary or protectible as confidential, except as may be necessary for the
performance of his duties under this Agreement.

7. Termination.

7.1 Termination of Agreement. Except as may otherwise be provided herein, this
Agreement may terminate prior to the end of the Term upon the occurrence of:

 

-3-



--------------------------------------------------------------------------------

(a) Thirty (30) days after written notice of termination is given by either
Employer or Employee to the other; or

(b) Employees’s death or, at the Employer’s option, upon Employee’s becoming
Disabled (as defined in Section 8.3 hereof).

Any notice of termination given by Employee to the Employer under Section 7.1(a)
above shall specify whether such termination is made with or without Good Reason
(as defined in Section 8.5 hereof). Any notice of termination given by the
Employer to Employee under Section 7.1(a) above shall specify whether such
termination is with or without Cause (as defined in Section 8.4 hereof.

8. Obligations of the Employer Upon Termination.

8.1 Cause and Other than for Good Reason. If the Employer terminates this
Agreement with Cause (as defined in Section 8.4) pursuant to Section 7.1(a)
above, or if Employee terminates this Agreement without Good Reason pursuant to
Section 7.1(a) hereof, this Agreement shall terminate without further
obligations to Employee, other than those obligations owing or accrued to,
vested in, or earned by Employee through the date of termination, including, but
not limited to:

(a) to the extent not theretofore paid, Employee’s Base Salary in effect at the
time of such termination through the date of termination; and

(b) in the case of compensation previously deferred by Employee, all amounts
previously deferred (together with any accrued interest thereon) and not yet
paid by the Bank and any accrued vacation pay not yet paid by the Bank; and

(c) all other amounts or benefits owing or accrued to, vested in, or earned by
Employee through the date of termination under the then existing or applicable
plans, programs, arrangements, and policies of the Employer.

Subject to Section 8.7, the aggregate amount of such obligations owing or
accrued to, vested in, or earned by Employee through the date of termination
shall be paid by the Bank to Employee in cash in one lump sum within thirty
(30) days after the date of termination. The Bank shall have the sole discretion
to determine when within the thirty (30) day period following the date of
termination such payment shall be made, and Employee shall have no right to
designate the taxable year in which such payment shall be made.

8.2 Good Reason; Other than for Cause. If Employee terminates this Agreement
with Good Reason pursuant to Section 7.1(a) hereof, or if the Employer
terminates this Agreement without Cause pursuant to Section 7.1(a) hereof, the
Bank shall pay to Employee, subject to Section 8.7, cash in one lump sum within
thirty (30) days after the date of termination the aggregate of the following
amounts:

(i) to the extent not theretofore paid, Employee’s Base Salary at the annual
rate in effect at the time of such termination through the date of termination;
and

 

-4-



--------------------------------------------------------------------------------

(ii) to the extent not theretofore paid, any bonus through the date of
termination; and

(iii) in the case of compensation previously deferred by Employee, all amounts
previously deferred (together with any accrued interest thereon) and not yet
paid by the Bank; and

(iv) any accrued vacation pay not yet paid by the Bank; and

(v) all other amounts or benefits owing or accrued to, vested in, or earned by
Employee through the date of termination under the then existing or applicable
plans, programs, arrangements, and policies of the Employer; and

(vi) an amount equal to three (3) times the Employee’s Base Salary in effect at
the time of such termination, but only if Employee has not received, and is not
entitled to receive, a payment under Section 9.1.

The Bank shall have the sole discretion to determine when within the thirty
(30) day period following the date of termination such payment shall be made,
and Employee shall have no right to designate the taxable year in which such
payment shall be made.

8.3 Death or Disability.

(a) If Employee’s employment is terminated under Section 7.1(b) hereof by reason
of Employee’s death, the Bank shall pay to Employee’s legal representatives,
subject to Section 8.7, within thirty (30) days after the date of Employee’s
death, cash in one lump sum equal to aggregate of the following amounts:

(i) to the extent not theretofore paid, Employee’s Base Salary at the annual
rate in effect at the time of death through the date of death; and

(ii) in the case of compensation previously deferred by Employee, all amounts
previously deferred (together with any accrued interest thereon) and not yet
paid by the Bank, and any accrued vacation pay not yet paid by the Bank; and

(iii) all other amounts or benefits owing or accrued to, vested in, or earned by
Employee through the date of death under the then existing or applicable plans,
programs, arrangements, and policies of the Employer; and

(iv) an amount equal to three (3) times the Employee’s Base Salary in effect at
the time of death, but only if Employee has not received, and is not entitled to
receive, a payment under Section 9.1.

The Bank shall have the sole discretion to determine when within the thirty
(30) day period following the date of death such payment shall be made, and
neither Employee nor Employee’s legal representative or beneficiary shall have
any right to designate the taxable year in which such payment shall be made.
Anything in this Agreement to the contrary notwithstanding, the Employee’s legal
representatives or beneficiaries shall be entitled to receive

 

-5-



--------------------------------------------------------------------------------

benefits provided under the then existing or applicable plans, programs, or
arrangements and policies of the Employer relating to death.

(b) If Employee’s employment is terminated under Section 7.1(b) hereof by reason
of Employee’s Disability, the Bank shall pay to Employee, subject to
Section 8.7, within thirty (30) days after the date of termination by reason of
Employee’s Disability, cash in one lump sum equal to the aggregate of the
following amounts:

(i) to the extent not theretofore paid, Employee’s Base Salary at the annual
rate in effect at the time of such termination through the date of such
termination; and

(ii) in the case of compensation previously deferred by Employee, all amounts
previously deferred (together with any accrued interest thereon) and not yet
paid by the Bank, and any accrued vacation pay not yet paid by the Bank; and

(iii) all other amounts or benefits owing or accrued to, vested in, or earned by
Employee through the date of termination under the then existing or applicable
plans, programs, arrangements, and policies of the Employer; and

(iv) an amount equal to three (3) times the Employee’s Base Salary in effect at
the time of Disability, but only if Employee has not received, and is not
entitled to receive, a payment under Section 9.1.

The Bank shall have the sole discretion to determine when within the thirty
(30) day period following the date of termination such payment shall be made,
and Employee shall have no right to designate the taxable year in which such
payment shall be made. Anything in this Agreement to the contrary
notwithstanding, the Employee or the Employee’s legal representatives or
beneficiaries shall be entitled to receive benefits provided under the then
existing or applicable plans, programs, or arrangements and policies of the
Employer relating to Disability. As used herein, the term “Disability” shall
mean total disability as determined pursuant to the Bank’s long term disability
plan or, if no such plan shall be in effect, by the Compensation Committee and
the Board of Directors of the Bank in accordance with their reasonable business
judgment and the normal personnel practices of the Employer.

8.4 Cause. As used in this Agreement, the term “Cause” means (i) willful
misconduct by Employee, (ii) the gross neglect by Employee of his duties as an
employee, officer or director of the Employer which continues for more than
thirty (30) days after written notice from the Employer to Employee specifically
identifying the gross negligence of Employee and directing Employee to
discontinue same, (iii) the commission by Employee of an act, other than an act
taken in good faith within the course and scope of Employee’s employment, which
is directly detrimental to the Employer and which act exposes the Employer to
material liability, (iv) the Employee having been indicted for or convicted of
any felony or other crime involving moral turpitude, or (v) current illegal use
of narcotics, illegal drugs or controlled substances by Employee, or the current
use of alcohol by the Employee to an extent which materially impairs the
performance of Employee’s duties.

 

-6-



--------------------------------------------------------------------------------

8.5 Good Reason. As used in this Agreement, the term “Good Reason” means a
determination by Employee that any one or more of the following events has
occurred:

(a) the assignment by the Employer to Employee of duties that are inconsistent
with the position of Senior Chairman and Chief Executive Officer of the Bank or
Chairman and Chief Executive Officer of the Company at the time of such
assignment, or the removal by the Employer from Employee of those duties usually
appertaining to the position of Senior Chairman and Chief Executive Officer of
the Bank or Chairman and Chief Executive Officer of the Company at the time of
such removal; or

(b) a change by the Employer, without Employee’s prior written consent, in
Employee’s responsibilities to the Employer as such responsibilities existed at
the time of the occurrence of such change (or as such responsibilities may
thereafter exist from time to time as a result of changes in such
responsibilities made with Employee’s prior written consent); or

(c) the failure of the Employer to continue to provide Employee with office
space, related facilities and support personnel (including, but not limited to,
administrative and secretarial assistance) that are both commensurate with the
position of Senior Chairman and Chief Executive Officer of the Bank or Chairman
and Chief Executive Officer of the Company and Employee’s responsibilities to
and position with the Employer at the time of the occurrence of such failure and
not materially dissimilar to the office space, related facilities and support
personnel provided to other key executive officers of the Employer; or

(d) a reduction by the Employer in the amount of Employee’s Base Salary
specified in Section 4.1(a) (or as subsequently increased) and as in effect at
the time of the occurrence of such reduction, or a failure of the Bank to pay
such Base Salary to the Employee at the time and in the manner specified in
Section 4.1(a) of this Agreement; or

(e) the relocation, without Employee’s prior written consent, of the Bank’s
principal executive offices to a location outside the county in which such
offices are located at the time of the occurrence of such relocation; or

(f) the failure of the Employer to obtain the assumption by any successor to the
Company or the Bank of the obligations imposed upon the Company and the Bank
under this Agreement, as required by Section 15 of this Agreement; or

(g) the Employer notifies Employee of the Employer’s intention not to observe or
perform one or more of the obligations of the Employer under this Agreement; or

(h) the Employer breaches any provision of this Agreement.

8.6 Limitation of Payments. Notwithstanding anything in this Agreement to the
contrary, if Employee is a “disqualified individual” (as defined in
Section 280G(c) of the Code) and the payments provided for in this Agreement,
together with any other payments which Employee has the right to receive from
the Company or the Bank, would constitute a “parachute

 

-7-



--------------------------------------------------------------------------------

payment” (as defined in Section 280G(b)(2) of the Code), and Employee is not
subject to any agreement providing for “gross-up” payments to Employee of such
amounts as may be necessary to pay any applicable excise tax under Section 4999
of the Code and any applicable income tax relating thereto, the total amount of
all such payments that constitute “parachute payments” shall be reduced to an
amount that is one dollar ($1.00) less than three (3) times Employee’s “base
amount” (as defined in Section 280G(b)(3) of the Code) so that no portion of
such payments to Employee shall be subject to the excise tax imposed by
Section 4999 of the Code; provided, however, that such reduction shall occur
only if such reduction will result in a greater net after-tax payment to
Employee than would the payment of all such amounts without reduction (taking
into account any applicable excise tax under Section 4999 of the Code and any
applicable income tax).

8.7 Section 409A. A payment of any amount or benefit that is (i) subject to
Section 409A, and (ii) to be made because of a termination of employment shall
not be made unless such termination is also a “separation from service” within
the meaning of Section 409A and the regulations promulgated thereunder and, for
purposes of any such provision of the Agreement, references to a “termination,”
“termination of employment” or like terms shall mean “separation from service”
within the meaning of Section 409A. Notwithstanding the foregoing, for purposes
of determining the amount to be paid to Employee, the date of termination of
employment shall be used to determine such amount, regardless of whether such
termination is a “separation from service” within the meaning of Section 409A.
Notwithstanding any provision of this Agreement to the contrary, if at the time
of Employee’s “separation from service” Employee is a “specified employee” (as
defined under Section 409A), then to the extent that any amount to which
Employee is entitled in connection with his separation from service is subject
to Section 409A, payments of such amounts to which Employee would otherwise be
entitled during the six (6) month period following the separation from service
will be accumulated and paid in a lump sum on the earlier of (i) the first day
of the seventh month after the date of the separation from service, or (ii) the
date of Employee’s death. This paragraph shall apply only to the extent required
to avoid Employee’s incurrence of any additional tax or interest under
Section 409A or any regulations or Treasury guidance promulgated thereunder.

Notwithstanding any provision of this Agreement to the contrary, to the extent
that any payment under the terms of this Agreement would constitute an
impermissible acceleration or deferral of payments under Section 409A or any
regulations or Treasury guidance promulgated thereunder, or under the terms of
any applicable plan, program, arrangement or policy of the Employer, such
payments shall be made no earlier or later than at such times allowed under
Section 409A or the terms of such plan, program, arrangement or policy.

If any provision of this Agreement (or of any award of compensation) would cause
Employee to incur any additional tax or interest under Section 409A or any
regulations or Treasury guidance promulgated thereunder, the Employer may reform
such provision; provided that the Employer shall (i) maintain, to the maximum
extent practicable, the original intent of the applicable provision without
violating the provisions of Section 409A and (ii) notify and consult with
Employee regarding such amendments or modifications prior to the effective date
of any such change.

 

-8-



--------------------------------------------------------------------------------

9. Obligations of the Bank upon a Change in Control.

9.1 Payments upon a Change in Control. In the event of a Change in Control
during the Term of this Agreement, the Bank shall pay to Employee cash in one
lump sum within thirty (30) days after the date of the Change in Control an
amount equal to three (3) times the Employee’s Base Salary in effect at the time
of such Change in Control. The Bank shall have the sole discretion to determine
when within the thirty (30) day period following the date of Change in Control
such payment shall be made, and Employee shall have no right to designate the
taxable year in which such payment shall be made. Under no circumstances will a
payment be made under both this Section 9.1 and Section 8.2(vi), 8.3(a)(iv), or
8.3(b)(iv).

9.2 Definition of Change in Control. As used herein, the term “Change in
Control” shall mean the occurrence of any of the following events: (a) one
person or a group acquires stock that, together with stock held by such person
or group, constitutes more than 50% of the total fair market value or total
voting power of the stock of the Company or the Bank; (b) during any 12-month
period, a person or a group acquires ownership of stock of the Company or the
Bank possessing 30% or more of the total voting power of the stock of the
Company or the Bank; (c) during any 12-month period, a majority of members of
the Company’s Board of Directors is replaced by directors whose appointment or
election is not endorsed by a majority of the members of such board before the
date of the appointment or election; or (d) during any 12-month period, one
person or a group acquires assets from the Company or the Bank that have a total
gross fair market value equal to or more than 40% of the total gross fair market
value of all of the assets of the Company or the Bank, as applicable,
immediately before such acquisition or acquisitions. Notwithstanding anything
herein to the contrary, an event shall not constitute a “Change in Control”
unless such event constitutes a “change in control event” as defined under
Section 409A and the regulations promulgated thereunder.

10. Notices. Any notice under this Agreement must be in writing and may be given
by certified or registered mail, postage prepaid, addressed to the party or
parties to be notified with return receipt requested, or by delivering the
notice in person. For purposes of notice, the address of Employee or any
administrator, executor or legal representative of Employee or his estate, as
the case may be, shall be the last address of the Employee on the records of the
Bank. The address of each of the Company and the Bank shall be its principal
business address.

11. Controlling Law. This Agreement shall be governed by the laws of the State
of Texas.

12. Entire Agreement. This Agreement contains the entire agreement of the
parties and may only be amended in writing signed by each party; provided, that
no amendment to this Agreement shall be effective unless authorized by
resolution of the Board of Directors of each of the Company and the Bank or a
committee thereof, and signed on behalf of the Company and the Bank by a duly
authorized officer of the Company and the Bank other than Employee.

13. Remedies, Modification and Separability. Employee and the Employer agree
that Employee’s breach of Sections 5 and 6 of this Agreement will result in
irreparable harm to the Employer, that no adequate remedy at law is available,
and that the Employer shall be entitled to injunctive relief; however, nothing
herein shall prevent the Employer from pursuing any other

 

-9-



--------------------------------------------------------------------------------

remedies at law or at equity available to the Employer. Should a court of
competent jurisdiction declare any of the covenants set forth in Sections 5 or 6
unenforceable, the court shall be empowered to modify or reform such covenants
so as to provide relief reasonably necessary to protect the interests of the
Employer and Employee and to award injunctive relief, or damages, or both, to
which the Employer may be entitled. If any provision of this Agreement is
declared by a court of last resort to be invalid, the Employer and Employee
agree that such declaration shall not affect the validity of the other
provisions of this Agreement. If any provision of this Agreement is capable to
two constructions, one of which would render the provision void and the other of
which would render the provision valid, then the provision shall have the
construction which renders it valid.

14. Preservation of Business; Fiduciary Responsibility. Employee shall use his
best efforts to preserve the business and organization of the Employer, to keep
available to the Employer the services of its present employees and to preserve
the business relations of the Employer with suppliers, distributors, customers
and others. Employee shall not commit any act which would injure the Employer.
Employee shall observe and fulfill proper standards of fiduciary responsibility
attendant upon his office.

15. Assignments. This Agreement is personal to Employee and without the prior
written consent of the Employer shall not be assignable by Employee other than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by Employee’s legal representatives and heirs.
This Agreement shall inure to the benefit of and be binding upon the Company and
the Bank and their respective successors and assigns. The Employer shall require
any corporation, entity, individual or other person who is the successor
(whether direct or indirect, by purchase, merger, consolidation, reorganization,
or otherwise) to all or substantially all of the business or assets of the
Company and/or Bank to expressly assume and agree to perform, by a written
agreement in form and substance satisfactory to Employee, all of the obligations
of the Employer under this Agreement. As used in this Agreement, the term “Bank”
shall mean the Bank as hereinbefore defined and the term “Company” shall mean
the Company as hereinbefore defined, and in each case, any successor to their
respective businesses and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law, written agreement, or otherwise.

16. Waiver of Breach. The waiver by the Employer of a breach of any provision of
this Agreement by Employee shall not operate or be construed as a waiver by the
Employer of any subsequent breach of Employee.

17. Revocation of Previous Employment Agreements. Any and all previous
employment agreements existing between the Company, the Bank and Employee are
revoked and canceled.

18. Headings. The section headings in this Agreement are for convenience of
reference and shall not be used in the interpretation or construction of this
Agreement.

19. Attorney’s Fees. In the event the Employer or Employee breaches any term or
provision of this Agreement and the other party employs an attorney or attorneys
to enforce the

 

-10-



--------------------------------------------------------------------------------

terms of this Agreement, then the breaching or defaulting party agrees to pay
the other party the reasonable attorney’s fees and costs incurred to enforce
this Agreement.

20. Execution. This Agreement may be executed in multiple counterparts each of
which shall be deemed an original and all of which shall constitute one
instrument.

[Signature Page Follows]

 

-11-



--------------------------------------------------------------------------------

Employee acknowledges that he has read this Agreement and understands that
signing this Agreement is a condition of employment.

IN WITNESS WHEREOF, this Agreement is executed as of the 31st day of December,
2008.

 

“EMPLOYEE”      “COMPANY”      Prosperity Bancshares, Inc.

/s/ David Zalman

     By:  

/s/ Peter Fisher

David Zalman        Peter Fisher        General Counsel      “BANK”     
Prosperity Bank      By:  

/s/ Peter Fisher

       Peter Fisher       

Vice Chairman of the Board

and General Counsel

 

-12-